Citation Nr: 1019299	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran does not suffer from the loss or loss of use 
of one or both feet or lower extremities due to a service 
connected disability.

2.  The Veteran does not suffer from the loss or loss of use 
of one or both hands or upper extremities due to a service 
connected disability.   

3.  The Veteran does not suffer from blindness or permanent 
visual impairment due to a service connected disability.

4.  The Veteran does not suffer from ankylosis of one or both 
knees or one or both hips due to a service connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for certification for automobile and 
adaptive equipment, or adaptive equipment only, have not been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 
3.350, 3.808 (2009).

2.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.809 (2009).

3.  The criteria for assistance in acquiring a special home 
adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to automobile and adaptive 
equipment, specially adapted housing, and special home 
adaptation grants.  

The Veteran is currently service connected for the following 
disabilities: prostate cancer, currently rated as 40 percent 
disabling; diabetes mellitus, type II, currently rated as 20 
percent disabling; peripheral neuropathy of the bilateral 
lower extremities, each rated as 20 percent disabling; and 
peripheral neuropathy of the bilateral upper extremities, 
each rated as 10 percent disabling.  The Veteran is also 
service connected for residuals of a fracture of the right 
great toe, left ear hearing loss, duodenal ulcer and hiatal 
hernia, kidney stones, erectile dysfunction, and 
hypertension, all of which are assigned non-compensable (0 
percent) disability ratings.  The Veteran has been assigned a 
total disability rating based on individual unemployability 
since May 2003.  

In addition to these service connected disabilities, the 
Veteran also suffers from the following non-service connected 
disabilities: obstructive sleep apnea, morbid obesity, spinal 
stenosis and degenerative disc disease of the lumbar spine, 
cervical spondylosis with myelopathy, and degenerative joint 
disease in the knees and hips.    

The Veteran is currently unable to ambulate and uses an 
electric wheelchair.  He has asserted that he has lost the 
use of his legs due to his service connected disabilities, 
specifically his service connected peripheral neuropathy of 
the lower extremities.  

VA treatment records and examinations confirm that the 
Veteran suffers from peripheral neuropathy with complaints of 
pain and difficulty ambulating.  

In October 2007, the Veteran was afforded a VA examination 
for individual unemployability.  In discussing the effect the 
Veteran's service connected and non-service connected 
disabilities had on his daily activities, the VA examiner 
characterized the effect of the Veteran's service connected 
peripheral neuropathy of the lower extremities as mild to 
moderate.  He concluded that while the Veteran was no longer 
able to work in his previous occupational environment, this 
was predominantly due to the Veteran's non-service connected 
disabilities such as his morbid obesity, low back disability, 
and cervical spine disability.  

In October 2008, the Veteran was afforded a VA examination of 
his diabetes mellitus and peripheral neuropathy.  The 
examiner noted that sensation was not intact to light touch, 
vibration, or sharp/dull discrimination bilaterally below the 
knee and was not intact to soft touch or sharp/dull 
discrimination bilaterally below the elbow.  The Veteran had 
diminished strength in both the upper and lower extremities, 
as well as abnormal reflexes.  The examiner characterized the 
Veteran's peripheral neuropathy of the lower extremities as 
severe and of the upper extremities as moderately severe.  

In March 2009, the Veteran was afforded an examination to 
determine the cause of the Veteran's inability to ambulate.  
The examiner concluded that "degenerative joint disease pain 
at the knee, hip, and lower lumbar spine aggravated by the 
patient's morbid obesity appears to be the most serious 
limiting factor to ambulation."  The examiner also stated 
that weakness from the Veteran's cervical myelopathy and foot 
pain caused by his peripheral neuropathy were contributing 
factors in the Veteran's inability to ambulate and that 
neuropathy of the upper extremities precluded the use of a 
hand-powered wheelchair.  

Automobile and Adaptive Equipment

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) 
& (b).

A veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following service 
connected disabilities: (i) the loss or permanent loss of use 
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; or (iii) the permanent impairment of 
vision of both eyes.  38 C.F.R. § 3.808(b)(1).

A claimant must have had active military, naval, or air 
service.  38 C.F.R. § 3.808(a).  A specific application for 
financial assistance in purchasing a conveyance is required 
which must contain a certification by the claimant that the 
conveyance will be operated only by persons properly 
licensed.  38 C.F.R. § 3.308(c).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

Here, there is no evidence that the Veteran suffers from 
permanent impairment of vision in both eyes, the permanent 
loss of use of one or both feet or hands due to a service 
connected disability, or ankylosis of one or both knees or 
hips.  While the Veteran is unable to ambulate, it was the 
opinion of the March 2009 VA examiner that the primary reason 
for this is the pain caused by degenerative joint disease of 
the knee, hip, and lumbar spine, aggravated by the Veteran's 
morbid obesity.  There is no evidence that the Veteran's 
degenerative joint disease was caused or aggravated by his 
military service.

While the Veteran has argued that the reason he is unable to 
ambulate is his service connected peripheral neuropathy of 
the lower extremities, the March 2009 VA examiner 
characterized this disability as a contributory factor in the 
Veteran's inability to ambulate, but did not consider it the 
primary cause.  Additionally, the October 2007 VA examiner 
concluded that while the Veteran was no longer able to work, 
this was mostly because of the Veteran's non-service 
connected disabilities.  Thus, while the Board concedes that 
the Veteran's peripheral neuropathy of the lower extremities 
causes some degree of impairment in ambulation, the medical 
evidence of record does not support a finding that this 
disability alone causes complete permanent loss of use of 
both the Veteran's feet.  

While the Board has considered the Veteran's statements, the 
reason the Veteran has lost the use of his lower extremities 
is a medical question on which the Veteran is not competent 
to provide an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). The Veteran is certainly competent 
to describe his symptoms such as pain or weakness in the 
lower extremities and to testify regarding his inability to 
ambulate without the use of a wheelchair, but he is not 
competent to determine which of his many service and non-
service connected medical conditions caused his current 
inability to ambulate.  

Based on the above evidence, the Veteran has not met the 
criteria for entitlement to automobile and/or adaptive 
equipment.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Specially Adapted Housing

To establish entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must show that the veteran has permanent and total 
service-connected disability (1) due to the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) which includes (A) blindness in both eyes, having only 
light perception, plus (B) the anatomical loss or loss of use 
of one lower extremity; or (3) due to the loss or loss of use 
of one lower extremity together with (A) residuals of organic 
disease or injury, or (B) the loss or loss of use of one 
upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2009).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (2009).

As the Board discussed above, while the Veteran has lost the 
use of his lower extremities to the extent that he is unable 
to ambulate without use of an electric wheelchair, this loss 
of use was not the result of a service connected disability.  
Additionally there is no evidence that the Veteran suffers 
from blindness or loss of use of an upper extremity due to a 
service connected disability.  Accordingly, the Veteran does 
not meet the criteria for entitlement to specially adapted 
housing.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Special Home Adaptation Grants

Where entitlement to specially adapted housing is not 
established, a veteran may nevertheless qualify for a special 
home adaptation grant.  Entitlement to special home 
adaptation requires that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and that he 
or she has not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  A 
veteran may be entitled to only special home adaptation if 
the evidence shows service-connected vision of 5/200 or less 
in both eyes; or the loss, or permanent loss of use, of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2009).  
The assistance referred to in this section will not be 
available to any veteran more than once.  38 U.S.C.A. § 2102.

Here, there is no evidence that the Veteran suffers from 
service connected vision impairment of 5/200 or less in both 
eyes or service connected loss or permanent loss of use of 
both hand.  

While the Veteran's service connected peripheral neuropathy 
of the upper extremities and non-service connected cervical 
myelopathy cause pain, numbness, and tingling in his hands 
and upper extremities, with some resulting loss of sensation 
and strength, the Veteran told the examiner at his October 
2008 VA examination that he was still able to complete his 
daily activities.  There is no evidence that the Veteran's 
service connected peripheral neuropathy of the upper 
extremities is so severe as to cause the permanent loss of 
use of one or both hands.  Accordingly, the Veteran does not 
meet the criteria for a special home adaptation grant.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the requested benefits are being denied, and hence 
no rating or effective date will be assigned.  

The VCAA duty to notify was otherwise satisfied by letters 
sent to the Veteran in December 2003 and March 2004, prior to 
the initial rating decisions.  These letters informed the 
Veteran of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The Veteran has also been 
provided with multiple VA examinations and medical opinions 
which were adequate for deciding the issues on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.  



____________________________________________
K. J. ALLIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


